DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species requirement is as follows: 
Species A – Claims 2 – 4; Directed to an embodiment in which a slanted/angled jet cooling member is used corresponding to Fig 1 – 3, 5 – 8, 12A, 12C, 17C – 18C.
Species B – Claims 5 – 9; Directed to an embodiment in which a partition member is used corresponding to Fig 19 – 24A, 24C, and 25C – 27C

Additionally, a subspecies election must be made;
If species A is chosen, an additional subspecies election must be made between
Species AI – Claim 3 – directed to an embodiment in which the first region includes an edge of the blank corresponding to Fig 1 – 3, 5, 12A, 12C
Species AII – Claim 4 – directed to an embodiment in which the first region is closed and surrounded by the second region corresponding to Fig 6 – 8 and 17C – 18C.

If species B is chosen, an additional subspecies election must be made between
	Species BI – Claim 7 – directed to an embodiment in which the first region includes an edge of the blank corresponding to 19 – 21, 24A, 24C, 25C
	Species BII – Claims 8 – 9 – directed to an embodiment in which the first region is closed and surrounded by the second region corresponding Fig 22 – 23, 26A – 27C

	An additional species election is required, the species election is as follows;
	Species 1 – Claim 12 – directed to an embodiment in which the blank is rectangular with fixed electrodes corresponding to Fig 1  2, 6 – 7, 19, 22
	Species 2 – Claim 13 – 14 – directed to an embodiment in which the blank is non-rectangular and the electrode(s) are moving corresponding to Fig 10 – 11A, 12A, 13, 16 – 17A, 18A, 24A, 25A, 26A, 27A

For example, a proper election would be Species A, Subspecies AII, and Species 1

For clarity of the record, claims 10 – 11 and 15 – 16 could correspond to both/all of the species above, and would be under examination regardless of which specie(s) are elected. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim 1 is generic.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Atzmuller (US2017/0298463) 
	Atzmuller teaches a method of heating in which a metal band is heated and partition walls (labeled 4) are placed between the heated zone (labeled Z2) and the zones desired to be actively cooled (labeled Z1 and Z3) using cooling gas flow (labeled 3) [Fig 1]. The heating can be performed using inductors (i.e. direct resistance heating) [0056].


A telephone call was not made due to the complexity of the restriction.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the 

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738